          Case 21-90002 Document 38 Filed in TXSB on 08/17/21 Page 1 of 2
                                                                                        United States Bankruptcy Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                      IN THE UNITED STATES BANKRUPTCY COURT                                  August 17, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

                                                §
In re:                                          §       Chapter 11
                                                §
BASIC ENERGY                                    §
SERVICES, INC., et al.,                         §       Case No. 21-90002 (DRJ)
                                                §
                Debtors.1                       §       (Jointly Administered)
                                                §
                                                         (Docket No. 23)
                     ORDER GRANTING COMPLEX CASE TREATMENT

                These jointly administered chapter 11 cases (the “Chapter 11 Cases”) were filed
on August 17, 2021, by the above-captioned debtors and debtors in possession (collectively
the “Debtors”). A Notice of Designation as Complex Chapter 11 Cases was filed. Based on its
review of the initial pleadings, the Court concludes that the complex chapter 11 case designation
is appropriate. Accordingly, the Court orders:

       1.      The Procedures for Complex Cases in the Southern District of Texas apply to these
Chapter 11 Cases. The procedures are posted on the Court’s website. Compliance with the
procedures is required.

       2.       The Debtors must give notice of this Order to all parties in interest within seven
days. If a party in interest objects to the provisions of this Order, that party may file an appropriate
motion within 14 days after service of the Order.

       3.     The Bankruptcy Local Rules in the United States Bankruptcy Court for the
Southern District of Texas (the “Local Rules”) apply to these Chapter 11 Cases, subject to the
following modifications:

                a.      Local Rule 1001-1(b) does not apply.

                b.      Local District Court Civil Rule 83.1 applies.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic Energy Services, L.P. (1819); Basic Energy Services, Inc. (1194);
    C&J Well Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657);
    Basic Energy Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Taylor Industries, LLC
    (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua Libre Asset Co LLC
    (1409); Agua Libre Midstream LLC (6701); and Basic ESA, Inc. (2279). The Debtors’ headquarters
    and service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort
    Worth, Texas 76102.
       Case 21-90002 Document 38 Filed in TXSB on 08/17/21 Page 2 of 2




             c.    Appendix A to the Local Rules of the District Court applies.

             d.    If a conflict exists between the Local Rules and the Procedures for Complex
                   Chapter 11 Cases in the Southern District of Texas, the Procedures for
                   Complex Cases in the Southern District of Texas govern.



   Signed: August 17, 2021., 2021
Dated:
       Houston, Texas
                                           ____________________________________
                                           DAVIDSTATES
                                         UNITED  R. JONES
                                                        BANKRUPTCY JUDGE
                                            UNITED STATES BANKRUPTCY JUDGE




                                            2
